DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

I.	The method disclosed on pages 34-38of the Specification, claims 9-16.
II. 	The method disclosed on pages 37-40 of the Specification, claims 17-20.
III.	The method disclosed on pages 30-34 of the Specification, claims 21-28.



The species are independent or distinct because Species are mutually exclusive, that they recite limitations disclosed only for the corresponding species.  In addition, these species are not obvious variants of each other based on the current record.  

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, No generic claim. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

 The recited limitations disclosed only for the corresponding species and different field search is required are as following: 


Specie I, A policy-based printing method comprising: selecting a document to print at a printing device using a mobile application for a user account, wherein the document is stored at a storage account having an internet protocol (IP) address; sending a request for a print job to a public server; determining whether the print job for the document is a personal print job or a business print job at the public server, wherein the public server creates an entry for the print job in the user account; retrieving the document to the public server from the storage account based on the IP address; if the print job is the business print job, sending a request to a private server connected to the public server to allow the business print job, applying a policy to the request for the business print job, determining whether to allow the document to print on the printing device according to the policy, printing the document at the printing device, generating statistics for the business print job for the document, and updating the entry at the public server with the statistics; if the print job is the personal print job, printing the document at the printing device, determining a cost for the personal print job for the document, and updating the entry at the public server with the cost; and updating a ledger for the user account at the private server with the cost for the personal print job or the statistics for the business print job require a search classified in CPC G06F 16/2379.       

Specie II, A policy-based printing method comprising: selecting a document to print on a printing device using a mobile application on a mobile device; retrieving the document from a storage account over a network using a public server; determining that a print job for the document is a personal print job; sending a request for the personal print job to a private server from the public server; applying a policy to the request to determine whether the personal print job is allowed; printing the document at the printing device if the personal print job is allowed; determining a cost for the personal print job; and updating a user account on a ledger at the private server with the cost require a search classified in CPC G06F 3/1238.      

Specie III, A policy-based printing method comprising: sending a request for a print job for a document to a public server, wherein the public server creates an entry for the print job in a user account and wherein the public server is connected to a printing device; determining whether the print job for the document is a personal print job or a business print job; and retrieving the document to the public server from a storage account having an internet protocol (IP) address; if the print job is the business print job, sending a request to a private server connected to the public server to allow the business print job, applying a policy to the request for the business print job, determining whether to allow the document to print on the printing device according to the policy, printing the document at the printing device, generating statistics for the business print job for the document, and updating the entry at the public server with the statistics; if the print job is the personal print job, printing the document at the printing device, determining a cost for the personal print job for the document, and updating the entry at the public server with the cost require a search classified in CPC G06F 3/1288.        

 
 
Furthermore, the search query for looking for the three different species will be different, e.g., Specie I would be searching for determining whether the print job for the document is a personal print job or a 20business print job at the public server, and Specie II would be searching mainly for determining that a print job for the document is a personal print job; sending a request for the personal print job to a private server from the public server; applying a policy to the request to determine whether the personal print job is allowed; printing the document at the printing device if the personal print job is allowed and Specie I would search determining a cost for the personal print job for the document, and updating the entry at the public server with the cost

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675